Exhibit 10.32

 

CONFIDENTIAL LICENSE AGREEMENT

FOR NINTENDO DS (Western Hemisphere)

 

THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO OF AMERICA
INC. (“NOA”), at 4820 150th Avenue N.E., Redmond, WA  98052 Attn: General
Counsel (Fax:  425-882-3585) and THQ Inc. (“LICENSEE”) at 27001 Agoura Road,
Suite 325, Calabasas Hills, CA 91301 Attn:  Brian J. Farrell (Fax: (818)
871-7400).  NOA and LICENSEE agree as follows:

 

1.                                      RECITALS

 

1.1                                 NOA markets and sells advanced design,
high-quality video game systems, including the Nintendo DS system.

 

1.2                                 LICENSEE desires a license to use highly
proprietary programming specifications, development tools, trademarks and other
valuable intellectual property rights of NOA and its parent company, Nintendo
Co., Ltd. (collectively “Nintendo”), to develop, have developed (subject to
Section 4.2 below), have manufactured, advertise, market and sell video game
software for play on the Nintendo DS system.

 

1.3                                 NOA is willing to grant a license to
LICENSEE on the terms and conditions set forth in this Agreement.

 

2.                                      DEFINITIONS

 

2.1                                 “Artwork” means the design specifications
for the Game Card label and Printed Materials in the format specified by NOA in
the Guidelines.

 

2.2                                 “Bulk Goods” means the Game Cards with Game
Card labels affixed.

 

2.3                                 “Development Tools” means the development
kits, programming tools, emulators and other materials that may be used in the
development of Games under this Agreement.

 

2.4                                 “Effective Date” means November 1, 2004.

 

2.5                                 “Finished Product(s)” means the fully
assembled and shrink-wrapped Licensed Products, each including a Game Card, Game
Card label and Printed Materials.

 

2.6                                 “Game Card(s)” means custom card media
specifically manufactured under the terms of this Agreement for play on the
Nintendo DS system, incorporating semiconductor components in which a Game has
been stored.

 

2.7                                 “Game(s)” means the Nintendo DS version of
an interactive video game program, or other applications approved by Nintendo
(including source and object/binary code) developed for the Nintendo DS system.

 

2.8                                 “Guidelines” means the current version or
any future revision of the “Nintendo DS Packaging Guidelines”, “Nintendo DS
Development Manual” and related guidelines provided by NOA to LICENSEE.

 

2.9                                 “Independent Contractor” means any
individual or entity that is not an employee of LICENSEE, including any
independent programmer, consultant, contractor, board member or advisor.

 

2.10                           “Intellectual Property Rights” means
individually, collectively or in any combination, Proprietary Rights owned,
licensed or otherwise held by Nintendo that are associated with the development,
manufacturing, advertising, marketing or sale of the Licensed Products,
including, without limitation, (a) registered and unregistered trademarks and
trademark applications used in connection with

 

1

--------------------------------------------------------------------------------


 

Games for the Nintendo DS system including “Nintendo®”, “Nintendo DS™”, “DS™”,
and the “Official Nintendo Seal®”, (b) select trade dress associated with the
Nintendo DS system and licensed Games for play thereon, (c) Proprietary Rights
in the Security Technology incorporated into the Game Cards, (d) rights in the
Development Tools for use in developing the Games, (e) patents or design
registrations associated with the Game Cards, (f) copyrights in the Guidelines,
and (g) other Proprietary Rights of Nintendo in the Confidential Information (as
defined in Section 8.1).

 

2.11                           “Licensed Products” means (a) Finished Products,
or (b) Bulk Goods when fully assembled and shrink-wrapped with the Printed
Materials.

 

2.12                          “Marketing Materials” means marketing, advertising
or promotional materials developed by or for LICENSEE (or subject to LICENSEE’s
approval) to promote the sale of the Licensed Products, including, but not
limited to, television, radio and on-line advertising, point-of-sale materials
(e.g. posters, counter-cards), package advertising and print media or materials.

 

2.13                          “NDA” means the non-disclosure agreement providing
for the protection of Confidential Information related to the Nintendo DS system
previously entered into between NOA and LICENSEE.

 

2.14                           “Notice” means any notice permitted or required
under this Agreement.  All notices shall be sufficiently given when
(a) personally served or delivered, (b) transmitted by facsimile, with an
original sent concurrently by first class U.S. mail, or (c) deposited, postage
prepaid, with a guaranteed air courier service, in each case addressed as stated
herein, or addressed to such other person or address either party may designate
in a Notice.  Notice shall be deemed effective upon the earlier of actual
receipt or two (2) business days after transmittal.

 

2.15                          “Price Schedule” means the current version or any
future revision of NOA’s schedule of purchase prices and minimum order
quantities for Finished Products and Bulk Goods.

 

2.16                          “Printed Materials” means the Game Card label and
title sheet, user instruction booklet, poster, warranty card and LICENSEE
inserts incorporating the Artwork, together with a precautions booklet as
specified by NOA.

 

2.17                          “Proprietary Rights” means any rights or
applications for rights owned, licensed or otherwise held in patents,
trademarks, service marks, copyrights, mask works, trade secrets, trade dress,
moral rights and publicity rights, together with all inventions, discoveries,
ideas, technology, know-how, data, information, processes, formulas, drawings
and designs, licenses, computer programs, software source code and object code,
and all amendments, modifications, and improvements thereto for which such
patent, trademark, service mark, copyright, mask work, trade secrets, trade
dress, moral rights or publicity rights may exist or may be sought and obtained
in the future.

 

2.18                          “Reverse Engineer(ing)” means, without limitation,
(a) the x-ray, electronic scanning or physical or chemical stripping of
semiconductor components, (b) the disassembly, decompilation, decryption or
simulation of object code or executable code, or (c) any other technique
designed to extract source code or facilitate the duplication of a program or
product.

 

2.19                          “Security Technology” means, without limitation,
any security signature, bios, data scrambling, password, hardware security
apparatus, watermark, hologram, encryption, Digital Rights management system,
copyright management information system or any feature that facilitates or
limits compatibility with other hardware, software, or accessories or other
peripherals outside of the Territory or on a different video game system.

 

2.20                          “Term” means three (3) years from the Effective
Date.

 

2.21                          “Territory” means all countries within the Western
Hemisphere and their respective territories and possessions.

 

2

--------------------------------------------------------------------------------


 

3.                                      GRANT OF LICENSE; LICENSEE RESTRICTIONS

 

3.1                                 Limited License Grant.  For the Term and for
the Territory, NOA grants to LICENSEE a nonexclusive, nontransferable, limited
license to use the Intellectual Property Rights to develop, and have developed
(subject to Section 4.2 below), Games for manufacture, advertising, marketing
and sale as Licensed Products, subject to the terms and conditions of this
Agreement.  Except as permitted under a separate written authorization from
Nintendo, LICENSEE shall not use the Intellectual Property Rights for any other
purpose.

 

3.2                                 LICENSEE Acknowledgement.  LICENSEE
acknowledges (a) the valuable nature of the Intellectual Property Rights,
(b) the right, title, and interest of Nintendo in and to the Intellectual
Property Rights, and (c) the right, title and interest of Nintendo in and to the
Proprietary Rights associated with all aspects of the Nintendo DS system. 
LICENSEE recognizes that the Games, Game Cards and Licensed Products will embody
valuable rights of Nintendo and Nintendo’s licensors.  LICENSEE represents and
warrants that it will not knowingly undertake any act or thing that in any way
impairs or is intended to impair any part of the right, title, interest or
goodwill of Nintendo in the Intellectual Property Rights.  LICENSEE’s use of the
Intellectual Property Rights shall not create any right, title or interest of
LICENSEE therein.  ****

 

3.3                                 LICENSEE Restrictions and Prohibitions. 
LICENSEE is not licensed to, and covenants that, without the express written
consent of Nintendo, it will not at any time, directly or indirectly, do or
cause to be done any of the following:

 

(a)                                  grant access to, distribute, transmit or
broadcast a Game by electronic means or by any other means known or hereafter
devised, including, without limitation, by wireless, cable, fiber optic,
telephone lines, microwave, radiowave, computer or other device network, except
(a) as a part of wireless Game play on and among Nintendo DS systems, (b) for
the purpose of facilitating Game development under the terms of this Agreement,
or (c) as otherwise approved in writing by Nintendo. LICENSEE shall use
reasonable security measures, customary within the high technology industry, to
reduce the risk of unauthorized interception or retransmission of any Game
transmission. No right of retransmission shall attach to any authorized
transmission of a Game,

 

(b)                                 modify, install or operate a Game on any
server or other device for the purpose of or resulting in the rental, lease,
loan or sale of rights of access to the Game,

 

(c)                                  emulate, interoperate, interface or link a
Game for operation or use with any hardware platform, software program,
accessory, computer language, computer environment, chip instruction set,
consumer electronics device, telephone, cellphone, PDA, or other device,
including for purposes of data interchange, password usage or interactive video
game play, other than a Nintendo DS system, an application approved by Nintendo,
or the Development Tools,

 

(d)                                 emulate any past, current or future Nintendo
brand video game system, or any portion thereof, in software or hardware or any
combination thereof,

 

(e)                                  embed, incorporate, or store a Game in any
media or format except the Game Card format utilized by the Nintendo DS system,
except as may be necessary as a part of the Game development process under this
Agreement,

 

(f)                                    design, implement or undertake any
process, procedure, program or act designed to circumvent the Security
Technology,

 

(g)                                 utilize the Intellectual Property Rights to
design or develop any interactive video game program, except as authorized under
this Agreement,

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

(h)                                 manufacture or reproduce a Game developed
under this Agreement, except through Nintendo, or

 

(i)                                     Reverse Engineer or assist in the
Reverse Engineering of all or any part of the Nintendo DS system, including the
hardware or software (whether embedded or otherwise), the Development Tools or
the Security Technology.

 

****

 

3.4                                 No Free-Riding; No Co-Publishing
Arrangements.  To protect Nintendo’s valuable Intellectual Property Rights, to
prevent the dilution of Nintendo’s trademarks and to preclude free-riding by
third parties on the goodwill associated with Nintendo’s trademarks, the license
granted under this Agreement is limited to LICENSEE and may not be delegated or
contracted out for the benefit of a third party, or to a division, affiliate, or
subsidiary of LICENSEE.  This Agreement, together with all submissions,
representations, undertakings and approvals contemplated of LICENSEE by this
Agreement, is and shall remain the right and obligation only of LICENSEE.  All
Printed Materials and Marketing Materials for a Game shall prominently and
accurately identify LICENSEE as NOA’s licensee.  NOA does not permit the
designation or identification of any third party co-publisher for a Game on any
Licensed Product Game Card case or Game Card label, however, LICENSEE may
identify a third party as a co-publisher, licensor, developer or other partner
of LICENSEE in those Printed Materials (other than the Game Card label),
Marketing Materials or Game credits, as authorized under the Guidelines. For
purposes of clarification, LICENSEE’s name, or logo, will appear on the Licensed
Product Game Card case and Game Card label as it appears in the preamble of this
Agreement.

 

3.5                                 Development Tools.  Nintendo may lease, loan
or sell Development Tools to LICENSEE to assist in the development of Games
under this Agreement.  Ownership and use of any Development Tools provided to
LICENSEE by Nintendo shall be subject to the terms of this Agreement and any
separate license or purchase agreement required by Nintendo.  LICENSEE
acknowledges the exclusive interest of Nintendo in and to the Proprietary Rights
associated with the Development Tools.  LICENSEE’s use of the Development Tools
shall not create any right, title or interest of LICENSEE therein.  LICENSEE
shall not, directly or indirectly, (a) use the Development Tools for any purpose
except the design and development of Games under this Agreement, (b) reproduce
or create derivatives of the Development Tools, except in association with the
development of Games under this Agreement, (c) Reverse Engineer the Development
Tools, or (d) without NOA’s prior written approval, sell, lease, assign, lend,
license, encumber or otherwise transfer the Development Tools.  Any tools
developed or derived by LICENSEE as a result of a study of the performance,
design or operation of the Development Tools shall be considered derivative
works of the Intellectual Property Rights and shall belong to Nintendo, but may
be retained and utilized by LICENSEE in connection with this Agreement.  In no
event shall LICENSEE (i) seek, claim or file for any patent, copyright or other
Proprietary Right with regard to any such derivative work, (ii) make available
any such derivative work to any third party, or (iii) use any such derivative
work except in connection with the design and development of Games under this
Agreement.

 

4.                                      SUBMISSION OF GAME AND ARTWORK FOR
APPROVAL

 

4.1                                 Development and Sale of the Games.  LICENSEE
may develop, or have developed (subject to Section 4.2 below), Games and have
manufactured, advertise, market and sell Licensed Products for play on the
Nintendo DS system only in accordance with this Agreement.

 

4.2                                 Third Party Developers.  LICENSEE shall not
disclose the Confidential Information (as defined in Section 8 below), the
Guidelines or the Intellectual Property Rights to any Independent Contractor,
nor permit any Independent Contractor to perform or assist in development work
for a Game, unless and until such Independent Contractor has been approved by
NOA and has executed a written confidentiality agreement with NOA relating to
the Nintendo DS system. ****

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

4.3                                 Delivery of Completed Game.  Upon completion
of a Game, LICENSEE shall deliver a prototype of the Game to NOA in a format
specified in the Guidelines, together with written user instructions, a complete
description of any security holes, backdoors, time bombs, cheats, “easter eggs”
or other hidden features or characters in the Game ****, and a complete screen
text script.  NOA shall promptly evaluate the Game with regard to its technical
compatibility with and error-free operation on the Nintendo DS system.  LICENSEE
is responsible for ensuring that the Game and any other content to be included
on the Game Card complies with the Advertising Code of Conduct of the
Entertainment Software Ratings Board (“ESRB”) and that the Game has been rated
EC, E, M or T by the ESRB.  LICENSEE shall provide NOA with a related
certificate of rating for the Game from the ESRB.

 

4.4                                 Approval of Completed Game.  NOA shall,
within a reasonable period of time after receipt, approve or disapprove each
submitted Game ****.  If a Game is disapproved, NOA shall specify in writing the
reasons for such disapproval and state what corrections or improvements are
necessary to ****.  After making the necessary corrections or improvements,
LICENSEE shall submit a revised Game to NOA for approval.  NOA shall not
unreasonably withhold or delay its approval of any Game.  The approval of a Game
by NOA shall not relieve LICENSEE of its sole responsibility for the
development, quality and operation of the Game or in any way create any warranty
for a Game or a Licensed Product by NOA.

 

4.5                                 Submission of Artwork.  Upon submission of a
completed Game to NOA, LICENSEE shall prepare and submit to NOA the Artwork for
the proposed Licensed Product.  Within seven (7) business days of receipt, NOA
shall approve or disapprove the Artwork ****.  If any Artwork is disapproved,
NOA shall specify in writing the reasons for such disapproval and state what
corrections or improvements are necessary ****.  After making the necessary
corrections or improvements, LICENSEE shall submit revised Artwork to NOA for
approval.  NOA shall not unreasonably withhold or delay its approval of any
Artwork.  The approval of the Artwork by NOA shall not relieve LICENSEE of its
sole responsibility for the development and quality of the Artwork or in any way
create any warranty for the Artwork or any Licensed Product by NOA.

 

4.6                                 Artwork for Bulk Goods.  If LICENSEE submits
an order for Bulk Goods, all Artwork shall be submitted to NOA in advance of
NOA’s acceptance of the order and no production of Printed Materials shall occur
until such Artwork has been approved by NOA under Section 4.5 herein.

 

5.                                      ORDER PROCESS, PURCHASE PRICE, PAYMENT
AND DELIVERY

 

5.1                                 Submission of Orders by LICENSEE.  LICENSEE
may at any time submit written purchase orders to NOA for any approved Licensed
Product title.  The purchase order shall specify whether it is for Finished
Products or Bulk Goods.  The terms and conditions of this Agreement shall
control over any contrary terms of such purchase order or any other written
documents submitted by LICENSEE.  All orders are subject to acceptance by NOA in
Redmond, WA.

 

5.2                                 Purchase Price and Minimum Order
Quantities.  The purchase price and minimum order quantities for Finished
Products and Bulk Goods shall be set forth in NOA’s then current written Price
Schedule.  The purchase price includes the cost of manufacturing together with a
royalty for the use of the Intellectual Property Rights.  No taxes, duties,
import fees or other tariffs related to the development, manufacture, import,
marketing or sale of the Licensed Products are included in the purchase price
and all such taxes are the responsibility of LICENSEE (except for taxes imposed
on NOA’s income).  The Price Schedule is subject to change by NOA at any time,
provided, however, that any price increase shall be applicable only to purchase
orders submitted, paid for, and accepted by NOA after the effective date of the
price increase.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

5.3                                 Payment.  Upon placement of an order with
NOA, LICENSEE shall pay the full purchase price to NOA either (a) by placement
of an irrevocable letter of credit in favor of NOA and payable at sight, issued
by a bank acceptable to NOA and confirmed, if requested by NOA, at LICENSEE’s
expense, or (b)  in cash, by wire transfer to NOA’s designated account.  All
associated banking charges are the responsibility of the LICENSEE.

 

5.4                                 Shipment and Delivery.  All Licensed
Products shall be delivered to LICENSEE EXW Ex works Japan (as defined by
Incoterms 2000), or such other delivery point specified by NOA, with shipment at
LICENSEE’s direction and expense.  Orders may be delivered by NOA in partial
shipments, each directed to not more than two (2) destinations designated by
LICENSEE within the Territory.  Title to the Licensed Products shall vest in
accordance with the terms of the applicable letter of credit or, in the absence
thereof, at the point of delivery.

 

6.                                      MANUFACTURE OF THE LICENSED PRODUCT

 

6.1                                 Manufacturing.  Nintendo shall be the
exclusive source for the manufacture of the Game Cards, and shall control all
aspects of the manufacturing process, including the selection of the locations
and specifications for any manufacturing facilities, determination of materials
and processes, appointment of suppliers and subcontractors and management of all
work-in-progress.

 

6.2                                 Manufacture of the Licensed Products.  Upon
acceptance by NOA of a purchase order for an approved Licensed Product title and
payment as provided for under Section 5.3 herein, NOA will arrange for the
manufacture of Finished Product or Bulk Goods, as specified in LICENSEE’s
purchase order.

 

6.3                                 Security Features.  The final release
version of the Game, Game Cards and Printed Materials shall include such
Security Technology as Nintendo, in its sole discretion and at its sole expense,
may deem necessary or appropriate.

 

6.4                                 Production of Bulk Goods Printed Materials. 
For Bulk Goods, LICENSEE shall arrange and pay for the production of the Printed
Materials using the Artwork.  Upon receipt of an order of Bulk Goods, LICENSEE
shall assemble the Game Cards and Printed Materials into the Licensed Products. 
Games may be sold or otherwise distributed by LICENSEE only in fully assembled
and shrink-wrapped Licensed Products.

 

6.5                                 Prior Approval of LICENSEE’s Independent
Contractor.  Prior to the placement of a purchase order for Bulk Goods, LICENSEE
shall obtain NOA’s approval of any Independent Contractors selected to perform
LICENSEE’s production and assembly operations.  LICENSEE shall provide NOA with
the names, addresses and all business documentation reasonably requested by NOA
for such Independent Contractors.  NOA may, prior to approval and at reasonable
intervals thereafter, (a) require submission of additional business or financial
information regarding the Independent Contractors, (b) inspect the facilities of
the Independent Contractors ****, and (c) be present to supervise any work on
the Licensed Products to be done by any Independent Contractors.  If at any time
NOA **** deems an Independent Contractor to be unable to meet quality, security
or performance standards reasonably established by NOA, NOA may refuse to grant
its approval or withdraw its approval upon Notice to LICENSEE.  LICENSEE may not
proceed with the production of the Printed Materials or assembly of the Licensed
Product by such Independent Contractor until NOA’s concerns have been resolved
to its satisfaction or until LICENSEE has selected and received NOA’s approval
of another Independent Contractor. NOA may establish preferred or required
supply sources for the Game Card case, or select components of the Printed
Materials, which sources shall be deemed pre-approved in accordance with this
Section 6.5.  LICENSEE shall comply with all **** sourcing requirements
established by NOA.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

6.6                                 NOA Inserts for Bulk Goods.  NOA, at its
option and at its sole expense, may provide LICENSEE with NOA produced
promotional materials (as provided for at Section 7.7(a) herein), that LICENSEE
agrees to include in the assembly of the Licensed Products.

 

6.7                                 Sample Printed Materials and Bulk Goods. 
Within a reasonable period of time after LICENSEE’s assembly of the initial
order for a Bulk Goods title, LICENSEE shall provide NOA with (a) one (1) sample
of the fully assembled, shrink-wrapped Licensed Product, and (b) fifty (50)
samples of LICENSEE produced Printed Materials for such Licensed Product.

 

6.8                                 Retention of Sample Licensed Products by
Nintendo.  Nintendo may, at its own expense, manufacture reasonable quantities
of the Game Cards or the Licensed Products to be used for archival purposes,
legal proceedings against infringers of the Intellectual Property Rights or for
other lawful purposes (but not for resale).

 

6.9                                 Retention of User Instruction Booklet by
NOA.  For use in training consumer support personnel, product orientation and
other consumer support activities, as well as for archival purposes, NOA may
(a) retain (or request that LICENSEE provide to NOA) a reasonable number of
copies of the user instruction booklet for each Licensed Product, and (b) make a
reasonable number of copies of the user instruction booklet for each Licensed
Product.

 

7.                                      MARKETING AND ADVERTISING

 

7.1                                 Approval of Marketing Materials.  LICENSEE
represents and warrants that the Marketing Materials shall (a) be of high
quality and comply with the Guidelines, (b) comply with all ESRB advertising,
marketing and merchandising guidelines ****, and (c) comply with all applicable
laws and regulations in those jurisdictions in the Territory where they will be
used or distributed.  All LICENSEE controlled websites featuring the Games shall
adopt a privacy policy that is consistent with the principles and guidelines
issued by the ESRB and that complies with the Children’s Online Privacy
Protection Act.  Prior to actual use or distribution, LICENSEE shall submit to
NOA for review samples of all proposed Marketing Materials.  NOA shall, within
ten (10) business days of receipt, approve or disapprove the quality of such
samples.  If any of the samples are disapproved, NOA shall specify the reasons
for such disapproval **** and state what corrections and/or improvements are
necessary ****.  After making the necessary corrections and/or improvements,
LICENSEE shall submit revised samples for approval by NOA.  No Marketing
Materials shall be used or distributed by LICENSEE without NOA’s prior written
approval.  NOA shall not unreasonably withhold or delay its approval of any
proposed Marketing Materials.

 

7.2                                 No Bundling.  To protect Nintendo’s valuable
Intellectual Property Rights, to prevent the dilution of Nintendo’s trademarks
and to preclude free-riding by non-licensed products on the goodwill associated
with Nintendo’s trademarks, LICENSEE shall not market or distribute any Licensed
Products that are bundled with (a) any peripheral designed for use with the
Nintendo DS system that has not been licensed or approved in writing by NOA, or
(b) any other product or service where Nintendo’s sponsorship, association,
approval or endorsement might be suggested by the bundling of the products or
services, ****.

 

7.3                                 Warranty and Repair.  LICENSEE shall provide
the original consumer with a minimum ninety (90) day limited warranty on all
Licensed Products.  LICENSEE shall also provide reasonable product service,
including out-of-warranty service, for all Licensed Products; provided that the
exact nature of such warranties and services shall be determined by LICENSEE in
its discretion.

 

7.4                                 Business Facilities.  LICENSEE agrees to
develop and maintain (a) suitable office facilities within the United States,
adequately staffed to enable LICENSEE to fulfill all responsibilities under this
Agreement, (b) **** necessary warehouse, distribution, marketing, sales,
collection and credit operations to facilitate proper handling of the Licensed
Products, and (c) customer service and Game counseling, including telephone
service, to adequately support the Licensed Products.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

7.5                                 No Sales Outside the Territory.  LICENSEE
represents and warrants that it shall not **** market, sell, offer to sell,
import or distribute the Licensed Products outside the Territory, or within the
Territory when LICENSEE has actual or constructive knowledge that a subsequent
destination of the Licensed Product is outside the Territory.

 

7.6                                 Defects and Recall.  In the event of a
material programming defect in a Licensed Product that would, in NOA’s
reasonable judgment, significantly impair the ability of a consumer to play the
Game, NOA may, after consultation with LICENSEE, require the LICENSEE to recall
the Licensed Product and undertake suitable repairs or replacements.

 

7.7                                 NOA Promotional Materials, Publications and
Events.  At its option, NOA may (a) insert in the Printed Materials for the
Licensed Products promotional materials concerning Nintendo Power magazine or
other NOA products, services or programs, ****, (b) utilize **** screen shots,
Artwork and information regarding the Licensed Products in Nintendo Power,
Nintendo Power Source, official Nintendo-sponsored web sites, or other
advertising, promotional or marketing media that promotes Nintendo products,
services or programs, and (c) exercise public performance rights in the Games
and use related trademarks and Artwork in connection with NOA sponsored
contests, tours, conventions, trade shows, press briefings and similar events
that promote the Nintendo DS system, ****.

 

7.8                                 Nintendo Gateway System.  To promote and
increase demand for games on Nintendo video game systems, NOA licenses a system
(the “Nintendo Gateway System”) in various non-coin activated commercial
settings such as commercial airlines, cruise ships, rail systems and hotels,
where customers play games on specially adapted Nintendo video game systems.  If
NOA identifies a Game for possible license on the Nintendo Gateway System, the
parties agree to conduct good faith negotiations toward including the Game in
the Nintendo Gateway System.

 

8.                                      CONFIDENTIAL INFORMATION

 

8.1                                 Definition.  “Confidential Information”
means information provided to LICENSEE by Nintendo or any third party working
with Nintendo relating to the hardware and software for the Nintendo DS system
or the Development Tools, including, but not limited to, (a) all current or
future information, know-how, techniques, methods, information, tools, emulator
hardware or software, software development specifications and/or trade secrets,
(b) any patents or patent applications, (c) any business, marketing or sales
data or information, and (d) any other information or data relating to
development, design, operation, manufacturing, marketing or sales.  Confidential
Information shall include all confidential information disclosed, whether in
writing, orally, visually, or in the form of drawings, technical specifications,
software, samples, pictures, models, recordings, or other tangible items which
contain or manifest, in any form, the above listed information.  Confidential
Information shall not include (i) data and information that was in the public
domain prior to LICENSEE’s receipt of the same hereunder, or that subsequently
becomes part of the public domain by publication or otherwise, except by
LICENSEE’s wrongful act or omission, (ii) data and information that LICENSEE can
demonstrate, through written records kept in the ordinary course of business,
was in its possession without restriction on use or disclosure, prior to its
receipt of the same hereunder and was not acquired directly or indirectly from
Nintendo under an obligation of confidentiality that is still in force, and
(iii) data and information that LICENSEE can show was received by it from a
third party who did not acquire the same directly or indirectly from Nintendo
and to whom LICENSEE has no obligation of confidentiality.

 

8.2                                 Disclosures Required by Law.  LICENSEE shall
be permitted to disclose Confidential Information if such disclosure is required
by an authorized governmental or judicial entity, provided that NOA is given
Notice thereof at least **** business days prior to such disclosure, or such
lesser period if required.  LICENSEE shall use its best **** efforts to limit
the disclosure to the greatest extent possible, consistent with LICENSEE’s legal
obligations, and if required by NOA, shall cooperate in the preparation and
entry of appropriate protective orders.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

8.3                                 Disclosure and Use.  NOA may provide
LICENSEE with highly confidential development information, Guidelines,
Development Tools, systems, specifications and related resources and information
constituting and incorporating the Confidential Information to assist LICENSEE
in the development of Games.  LICENSEE agrees to maintain all Confidential
Information as strictly confidential and to use such Confidential Information
only in accordance with this Agreement.  LICENSEE shall limit access to the
Confidential Information to LICENSEE’s employees having a strict need to know
and shall advise such employees of their obligation of confidentiality as
provided herein.  LICENSEE shall require each such employee to retain in
confidence the Confidential Information pursuant to a written non-disclosure
agreement between LICENSEE and such employee.  LICENSEE shall use its best
commercial efforts to ensure that its employees working with or otherwise having
access to Confidential Information shall not disclose or make any unauthorized
use of the Confidential Information.

 

8.4                                 No Disclosure to Independent Contractors. 
LICENSEE shall not disclose the Confidential Information to any Independent
Contractor without the prior written consent of NOA.  Any Independent Contractor
seeking access to Confidential Information shall be required to enter into a
written non-disclosure agreement with NOA prior to receiving any access to or
disclosure of the Confidential Information from either LICENSEE or NOA.

 

8.5                                 Agreement Confidentiality.  LICENSEE agrees
that the terms, conditions and contents of this Agreement shall be treated as
Confidential Information.  Any public announcement or press release regarding
this Agreement or the release dates for Games developed by LICENSEE under this
Agreement shall be subject to NOA’s prior written approval, ****.  The parties
may disclose this Agreement (a) to accountants, banks, financing sources,
lawyers, parent companies and related parties under substantially equivalent
confidentiality obligations, (b) in connection with any formal legal proceeding
for the enforcement of this Agreement, (c) as required by the regulations of the
Securities and Exchange Commission (“SEC”), provided that all Confidential
Information regarding NOA shall be redacted from such disclosures to the maximum
extent allowed by the SEC, (d) in response to lawful process, subject to a
written protective order approved in advance by NOA, **** and (e) to a third
party proposing to enter into a business transaction with LICENSEE or with NOA,
but only to the extent reasonably necessary for carrying out the proposed
transaction and only under terms of mutual confidentiality.

 

8.6                                 Notification Obligations.  LICENSEE shall
promptly notify NOA of the unauthorized use or disclosure of any Confidential
Information by LICENSEE or any of its employees, or **** any Independent
Contractor or its employees ****, and shall promptly act to recover any such
information and prevent further breach of the obligations herein.  The
obligations of LICENSEE set forth herein are in addition to and not in lieu of
any other legal remedy that may be available to NOA under this Agreement or
applicable law.

 

8.7                                 Continuing Effect of the NDA.  The terms of
this Section 8 supplement the terms of the NDA, which shall remain in effect. 
In the event of a conflict between the terms of the NDA and this Agreement, the
terms of this Agreement shall control.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                                 LICENSEE’s Representations and Warranties. 
LICENSEE represents and warrants that:

 

(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,

 

(b) the execution, delivery and performance of this Agreement by LICENSEE does
not conflict with any agreement or understanding to which LICENSEE may be bound,
and

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

(c) excluding the Intellectual Property Rights, LICENSEE is either (i) the sole
owner of all right, title and interest in and to the trademarks, copyrights and
other intellectual property rights used on or in association with the
development, advertising, marketing and sale of the Licensed Products and the
Marketing Materials, or (ii) the holder of such rights to the trademarks,
copyrights and other intellectual property rights that have been licensed from a
third party as are necessary for the development, advertising, marketing and
sale of the Licensed Products and the Marketing Materials under this Agreement.

 

9.2                                 NOA’s Representations and Warranties.  NOA
represents and warrants that:

 

(a) it is a duly organized and validly existing corporation and has full
authority to enter into this Agreement and to carry out the provisions hereof,
and

 

(b) the execution, delivery and performance of this Agreement by NOA does not
conflict with any agreement or understanding to which NOA may be bound.

 

9.3                                 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER BY
NOA.  NOA MAKES NO REPRESENTATION OR WARRANTY CONCERNING THE SCOPE OR VALIDITY
OF THE INTELLECTUAL PROPERTY RIGHTS.  NOA DOES NOT WARRANT THAT THE DESIGN,
DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS OR THE USE
OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE UPON PATENT,
COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD PARTY.  ANY WARRANTY
THAT MAY BE PROVIDED IN ANY APPLICABLE PROVISION OF THE UNIFORM COMMERCIAL CODE
OR ANY OTHER COMPARABLE LAW OR STATUTE IS EXPRESSLY DISCLAIMED.

 

9.4                                 GENERAL DISCLAIMER BY NOA.  NOA DISCLAIMS
ANY AND ALL WARRANTIES WITH RESPECT TO THE LICENSED PRODUCTS, INCLUDING, WITHOUT
LIMITATION, THE SECURITY TECHNOLOGY.  LICENSEE PURCHASES AND ACCEPTS ALL
LICENSED PRODUCTS ON AN “AS IS” AND “WHERE IS” BASIS.  NOA DISCLAIMS ALL
WARRANTIES UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED,
INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR
PARTICULAR PURPOSE.

 

9.5                                 LIMITATION OF LIABILITY.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NEITHER **** (NOR THEIR RESPECTIVE AFFILIATES,
LICENSORS OR SUPPLIERS) SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF THE **** OR ITS CUSTOMERS
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
BREACH OF THIS AGREEMENT BY NOA ****, THE MANUFACTURE OF THE LICENSED PRODUCTS
OR THE USE OF THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY **** OR
ANY END USER.

 

10.                               INDEMNIFICATION

 

10.1                           LICENSEE’s Indemnification.  LICENSEE shall
indemnify and hold harmless NOA and Nintendo Co., Ltd. (and any of their
respective affiliates, subsidiaries, licensors, suppliers, officers, directors,
employees or agents) from any claims, losses, liabilities, damages, expenses and
costs, including, without limitation, reasonable attorneys’ fees and **** costs
and any **** expenses incurred in the settlement or avoidance of any such claim,
that result from or are in connection with:

 

(a) a **** breach of any of the provisions, representations or warranties
undertaken by LICENSEE in this Agreement,

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

(b) any infringement of a third party’s Proprietary Rights as a result of
LICENSEE’s design, development, advertising, marketing, sale or use of the
Licensed Products or the Marketing Materials,

 

(c) any claims alleging a defect, failure to warn, bodily injury (including
death) or other personal or property damage arising out of, or in connection
with, LICENSEE’s design, development, advertising, marketing, sale or use of any
of the Licensed Products, and

 

(d) any federal, state or foreign civil or criminal actions relating to
LICENSEE’s design, development, advertising, marketing, sale or use of the
Licensed Products or the Marketing Materials.

 

NOA and LICENSEE shall give prompt Notice to the other of any indemnified claim
under this Section 10.1.  With respect to any third party claim subject to this
indemnity clause, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof.  NOA may, at its
own expense, participate in such action or proceeding with counsel of its own
choice.  LICENSEE shall not enter into any settlement of any such claim in which
(i) NOA or Nintendo Co., Ltd. has been named as a party, or (ii) claims relating
to the Intellectual Property Rights have been asserted, without NOA’s prior
written consent, ****.  NOA shall provide reasonable assistance to LICENSEE in
its defense of any such claim.

 

10.2                           LICENSEE’s Insurance.  LICENSEE shall, at its own
expense, obtain a commercial general liability insurance policy (including
coverage for advertising injury and product liability claims) from an insurance
company rated at least B+ by A.M. Best.  Such policy of insurance shall be in an
amount of not less than **** on a per occurrence basis (not claims made) ****
and shall provide for adequate protection against any suits, claims, loss or
damage arising out of or relating to the Licensed Products.  Such policy shall
name NOA and Nintendo Co., Ltd. as additional insureds and shall specify that it
may not be canceled without thirty (30) days’ prior written Notice to NOA.  A
Certificate of Insurance shall be provided to NOA’s Licensing Department not
later than the date of the initial order of Licensed Products under this
Agreement.  If LICENSEE fails to maintain such insurance at any time during the
Term and for a period of two (2) years thereafter, ****, NOA, in its sole
discretion may 1) terminate this Agreement in accordance with Section 13.2
herein; or 2) secure comparable insurance for the benefit of NOA and Nintendo
Co., Ltd. only, and not for LICENSEE, at LICENSEE’s expense.

 

10.3                           Suspension of Production.  In the event NOA ****
deems itself at risk with respect to any claim, action or proceeding under this
Section 10, NOA may, at its sole option, suspend production, delivery or order
acceptance for any Licensed Products, in whole or in part, pending resolution of
such claim, action or proceeding.

 

11.                               PROTECTION OF PROPRIETARY RIGHTS

 

11.1                           Joint Actions Against Infringers.  LICENSEE and
NOA may agree to jointly pursue cases of infringement involving the Licensed
Products, as such Licensed Products will contain Proprietary Rights owned by
each of them.  Unless the parties otherwise agree, or unless the recovery is
expressly allocated between them by the court, in the event of such an action,
any recovery shall be used first to reimburse LICENSEE and NOA for their
respective reasonable attorneys’ fees and costs incurred in bringing such
action, pro rata, and any remaining recovery shall be distributed to LICENSEE
and NOA, pro rata, based upon the fees and costs incurred in bringing such
action.

 

11.2                           Actions by LICENSEE.  LICENSEE, without the
consent of NOA, may bring any action or proceeding relating to an infringement
or potential infringement of LICENSEE’s Proprietary Rights in the Licensed
Products.  LICENSEE will have the right to retain all proceeds it may derive
from any recovery in connection with such actions.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

11.3                           Actions by NOA.  NOA, without the consent of
LICENSEE, may bring any action or proceeding relating to an infringement or
potential infringement of the Intellectual Property Rights.  NOA will have the
right to retain all proceeds it may derive from any recovery in connection with
such actions.

 

12.                               ASSIGNMENT

 

12.1                           Definition.  “Assignment” means every type and
form of assignment, transfer, sale, sublicense, delegation, encumbrance, pledge
and/or hypothecation of LICENSEE’s rights or obligations under this Agreement,
including, but not limited to, (a) a voluntary assignment, transfer, sale,
sublicense, delegation, encumbrance, pledge and/or hypothecation by LICENSEE of
all or any portion of its rights or obligations under this Agreement, (b) the
assignment, transfer, sale, sublicense, delegation, encumbrance, pledge and/or
hypothecation of all or any portion of LICENSEE’s rights or obligations under
this Agreement to or by LICENSEE’s trustee in bankruptcy, receiver, or other
individual or entity appointed to control or direct the business and affairs of
LICENSEE, (c) an involuntary assignment, transfer, sale, sublicense, delegation,
encumbrance, pledge or hypothecation of all or a portion of LICENSEE’s rights or
obligations under this Agreement, including but not limited to a foreclosure by
a third party upon assets of LICENSEE, (d) the merger or consolidation of
LICENSEE if LICENSEE is a corporation, and (e) any other means or method whereby
rights or obligations of LICENSEE under this Agreement are sold, assigned or
transferred to another individual or entity for any reason.  Assignment also
includes the sale, assignment, transfer or other event affecting a change in the
controlling interest of LICENSEE, whether by sale, transfer or assignment of
shares in LICENSEE, or by sale, transfer or assignment of partnership interests
in LICENSEE, or otherwise.

 

12.2                           No Assignment by LICENSEE.  This Agreement and
the subject matter hereof are  personal to LICENSEE.  No Assignment of
LICENSEE’s rights or obligations hereunder shall be valid or effective without
NOA’s prior written consent, ****.  In the event of an attempted Assignment in
violation of this provision, NOA shall have the right at any time, at its sole
option, to immediately terminate this Agreement.  Upon such termination, NOA
shall have no further obligation under this Agreement to LICENSEE or to
LICENSEE’s intended or purported assignee.

 

12.3                           Proposed Assignment.  Prior to any proposed
Assignment of this Agreement, LICENSEE shall give NOA not less than thirty (30)
days prior written Notice thereof, which Notice shall disclose the name of the
proposed assignee, the proposed effective date of the Assignment and the nature
and extent of the rights and obligations that LICENSEE proposes to assign. 
Unless written consent is given by NOA to a proposed Assignment ****, any
attempted or purported Assignment shall be deemed disapproved and NOA shall have
the unqualified right, in its sole discretion, to terminate this Agreement at
any time.  Upon termination, NOA shall have no further obligation under this
Agreement to LICENSEE or to LICENSEE’s intended or purported assignee.

 

12.4                           LICENSEE’s Obligation of Non-Disclosure. 
LICENSEE shall not (a) disclose Nintendo’s Confidential Information to any
proposed assignee of LICENSEE, or (b) permit access to Nintendo’s Confidential
Information by any proposed assignee or other third party, without the prior
written consent of NOA to such disclosure.

 

13.                               TERM AND TERMINATION

 

13.1                           Term.  This Agreement shall commence on the
Effective Date and shall continue for the Term, unless earlier terminated as
provided for herein, or extended by a written amendment to this Agreement.

 

13.2                           Default or Breach.  In the event that either
party is in default or commits a breach of this Agreement, that is not cured
within thirty (30) days after Notice thereof, then this Agreement shall, except
as otherwise provided, automatically terminate on the date specified in such
Notice.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

13.3                           Bankruptcy.  At NOA’s option, this Agreement may
be terminated immediately and without Notice in the event that LICENSEE
(a) makes an assignment for the benefit of creditors, (b) becomes insolvent,
(c) files a voluntary petition for bankruptcy, (d) acquiesces to any involuntary
bankruptcy petition, (e) is adjudicated as a bankrupt, or (f) ceases to do
business.

 

13.4                           Termination Other Than by Breach.  Upon (a) the
expiration of this Agreement, (b) its termination other than by LICENSEE’s
breach, or (c) termination of this Agreement by NOA after one hundred twenty
days (120) Notice to LICENSEE in the event that LICENSEE has developed,
marketed, or sold a product that infringes any intellectual property rights of
NOA or its parent company, Nintendo Co., Ltd., anywhere in the world (provided
that if the parties are able to resolve such alleged infringement within such
120 day period, such termination shall not take effect), LICENSEE shall have a
period of one hundred eighty (180) days to sell any unsold Licensed Products in
inventory or in process.  All Licensed Products in LICENSEE’s control following
the expiration of such sell-off period shall be destroyed by LICENSEE within ten
(10) days and proof of such destruction (certified by an officer of LICENSEE)
shall be provided to NOA.

 

13.5                           Termination by LICENSEE’s Breach.  If this
Agreement is terminated by NOA as a result of a breach of its terms and
conditions by LICENSEE, LICENSEE shall immediately cease all distribution,
advertising, marketing or sale of any Licensed Products.  All Licensed Products
in LICENSEE’s control as of the date of such termination shall be destroyed by
LICENSEE within ten (10) days and proof of such destruction (certified by an
officer of LICENSEE) shall be provided to NOA.

 

13.6                           Breach of NDA or Other NOA License Agreements. 
At NOA’s option, any material breach by LICENSEE of (a) the NDA, or (b) any
other license agreement between NOA and LICENSEE relating to the development of
games for any Nintendo video game system that is not cured within the time
period for cure allowed under the applicable agreement, shall be considered a
material breach of this Agreement entitling NOA to terminate this Agreement in
accordance with Section 13.5 herein.

 

13.7                           No Further Use of the Intellectual Property
Rights.  Upon expiration and/or termination of this Agreement, LICENSEE shall
cease all use of the Intellectual Property Rights for any purpose, except as may
be required in connection with the sale of Licensed Products authorized under
Section 13.4 herein.  LICENSEE shall, within thirty (30) days thereafter, return
or destroy all Guidelines, writings, drawings, models, data, tools and other
materials and things in LICENSEE’s possession or in the possession of any past
or present employee, agent or contractor receiving the information through
LICENSEE, that constitute or relate to or disclose any Confidential Information,
without making copies or otherwise retaining any such information.  Proof of any
destruction shall be certified by an officer of LICENSEE and promptly provided
to NOA.

 

13.8                           Termination by NOA’s Breach.  If this Agreement
is terminated by LICENSEE as a result of a breach of its terms or conditions by
NOA, LICENSEE may, at its sole option, continue to sell the Licensed Products in
the Territory until the expiration of the Term, at which time the provisions of
Section 13.4 shall apply.

 

14.                               GENERAL PROVISIONS

 

14.1                           Export Control.  LICENSEE agrees to comply with
the export laws and regulations of the United States and any other country with
jurisdiction over the Licensed Products, Confidential Information, Intellectual
Property Rights, or Development Tools of either party.

 

14.2                           Force Majeure.  Neither party shall be liable for
any breach of this Agreement occasioned by any cause beyond the reasonable
control of such party, including governmental action, war, riot or civil
commotion, fire, natural disaster, labor disputes, restraints affecting shipping
or credit, delay of carriers, inadequate supply of suitable materials or any
other cause that could not with reasonable diligence be controlled or prevented
by the parties.  In the event of material shortages, including shortages of
materials  or  production  facilities  necessary  for production  of the
Licensed Products, NOA reserves the

 

13

--------------------------------------------------------------------------------


 

right to allocate such resources among itself and its licensees, ****.

 

14.3                           Records and Audit.  During the Term and for a
period of two (2) years thereafter, LICENSEE agrees to keep accurate, complete
and detailed records related to the development and sale of the Licensed
Products and the Marketing Materials.  Upon ****, NOA may, at its expense, audit
LICENSEE’s records, reports and other information solely related to LICENSEE’s
compliance with this Agreement.

 

14.4                           Waiver, Severability, Integration, and
Amendment.  The failure of a party to enforce any provision of this Agreement
shall not be construed to be a waiver of such provision or of the right of such
party to thereafter enforce such provision.  In the event that any term, clause
or provision of this Agreement shall be construed to be or adjudged invalid,
void or unenforceable, such term, clause or provision shall be construed as
severed from this Agreement, and the remaining terms, clauses and provisions
shall remain in effect.  Together with the NDA, this Agreement constitutes the
entire agreement between the parties relating to the subject matter hereof.  All
prior negotiations, representations, agreements and understandings are merged
into, extinguished by and completely expressed by this Agreement and the NDA. 
Any amendment to this Agreement shall be in writing, signed by both parties.

 

14.5                           Survival.  In addition to those rights specified
elsewhere in this Agreement that may reasonably be interpreted or construed as
surviving, the rights and obligations set forth in Sections 3, 8, 9, 10, 13 and
14 shall survive any expiration or termination of this Agreement to the degree
necessary to permit their complete fulfilment or discharge.

 

14.6                           Governing Law and Venue.  This Agreement shall be
governed by the laws of the State of Washington, without regard to its conflict
of laws principles.  Any legal action (including judicial and administrative
proceedings) with respect to any matter arising under or growing out of this
Agreement, shall be brought in a court of competent jurisdiction in King County,
Washington.  Each party hereby consents to the jurisdiction and venue of such
courts for such purposes.

 

14.7                           Equitable Relief.  LICENSEE acknowledges that in
the event of its breach of this Agreement, no adequate remedy at law may be
available to NOA and that NOA shall be entitled to seek injunctive or other
equitable relief in addition to any relief available at law.

 

14.8                           Attorneys’ Fees.  In the event it is necessary
for either party to this Agreement to undertake legal action to enforce or
defend any action arising out of or relating to this Agreement, the prevailing
party in such action shall be entitled to recover from the other party all
reasonable attorneys’ fees, costs and expenses relating to such legal action or
any appeal therefrom.

 

14.9                           Counterparts and Signature by Facsimile.  This
Agreement may be signed in counterparts, that shall together constitute a
complete Agreement.  A signature transmitted by facsimile shall be considered an
original for purposes of this Agreement.

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

NOA:

LICENSEE:

NINTENDO OF AMERICA INC.

THQ INC.

 

 

By:

 

 

By:

 

 

Name:

James R. Cannataro

 

Name:

 

 

Title:

Executive VP, Administration

 

Title:

 

 

Date:

 

 

Date:

 

 

 

15

--------------------------------------------------------------------------------

 